﻿On behalf of the free people and the Government of Lithuania, I extend to Mr. Samii Shihabi sincere congratulations on his election to the office of President of the General Assembly at its forty-sixth session and I hope that his work will be crowned with success. I also take this opportunity to congratulate the Secretary-General, Mr. Javier Peres de Cuellar, on his efforts at enhancing the role and prestige of the United Nations and his contribution in promoting world peace and understanding among nations.
Lithuania also wishes to express its gratitude to the many Governments that have helped us to make our way back to independence an easier one. In our country's time of greatest need, there were Governments that stood with our people as they sought to regain their rightful place in the international community. In particular, I would like to recognize the friendly hand extended to us by the peoples of Iceland and our other Nordic neighbours. In my country they shall for ever be remembered for their courage and perseverance on our behalf.
The people of Lithuania join with the peoples of Estonia and Latvia in rejoicing on their admission to this world body. Two years ago, we linked hands with our Baltic brothers and sisters in a human chain stretching 600 kilometres from Vilnius to Riga to Tallinn. On that day the people of our three countries knew in their hearts that the trust forged In hardship among us would lead us out of bondage together. While we are admitted to the United Nations as three, we celebrate as one.
I have been assigned by my Government to speak for a country that has just emerged from the dark night of oppression, blinded at first by the sudden light of freedom. Our people are elated and happy to join the family of sovereign nations. We are well aware that the first steps will be difficult, but we are happy to have this opportunity to show that a free people can achieve moral and material well-being even under the most adverse conditions.
Lithuania is a centuries-old nation that has always endeavoured to live at peace in a region of the world often fought over by our larger neighbours. Situated at a European crossroads, the Lithuanian people established their own State in the thirteenth century. King Gediminas, who in the fourteenth century reigned over a land that was home to Lithuanians, Byelorussians, Ukrainians, Jews and other nationalities, promoted the principles of tolerance and mutual respect among citizens. For the next five centuries, the descendants of Gediminas would foster and build upon these proud traditions, making them the cornerstone of the Lithuanian State.
While Lithuania eventually fell victim to the expansionist policies of its larger neighbours and in the late eighteenth century was partitioned between them, its people continued to strive for independence, never submitting to ruthless attempts to destroy their treasured traditions. With national awakening sweeping the captive nations of Eastern Europe, Lithuania was reborn on 16 February 1918, after 123 years of foreign rule. The Republic of Lithuania was proclaimed a democratic and independent State, and the enlightened founding fathers drew strength from the traditions of the previous Lithuanian State in fostering tolerance between religions and respect for the cultural identity of national minorities.
Lithuania was a full-fledged and active member of the League of Nations. The Republic of Lithuania provided shelter and security for its people and established cultural, economic, and political ties with nations around the world. Peoples of all nationalities, offered the chance to live in peace and prosperity in the Republic of Lithuania, nurtured their cultures and traditions.
Yet, in 1940, all of this was swept away with the stroke of a pen. One year earlier the fate of the peoples of Lithuania, Latvia, and Estonia was decided in secret by two brutal dictators who represented two ruthless totalitarian systems. One year later, with Europe in the chaos of war, these three countries were quickly and silently erased from the world map. Hundreds of thousands of innocent human beings were lost to Nazi and Stalinist terror, and the hands of the clock of progress stopped. 
In the years that followed, our people vigorously resisted foreign rule. For nine years after the Second World War a guerrilla war raged in Lithuania's forests while Lithuanian freedom fighters were sacrificing their lives to resist foreign occupation of our country. After the guerrilla war the Lithuanian people engaged in a protracted non-violent struggle to preserve their national identity. While they were forced to bury history hooks and hide any remembrance of our independent past, parents never stopped quietly telling their children of more joyous days, and these children would tell their children.
And around the world Lithuanians, forced to leave their homeland for fear of deportation and imprisonment, ceaselessly laboured to prevent the complete disappearance of our nation's name from modern memory. Western democracies refused to recognize the illegal incorporation of the Baltic States into the Soviet Union and kept alive our hope that the day would soon come when Lithuania would return to the world.
In 1988 Lithuania was again reborn. In one fateful summer, in the shadow of thousands of Lithuanian flags, we found our voice, and sang, arm in arm, as tanks rolled by us. We raised no hand, and fired no bullets, for all of us knew to be true the words expressed in a poem by the Lithuanian poet Maironis written decades earlier during the first Lithuanian rebirth:
"You cannot stop the flow of the river,
"You cannot halt the new rebirth".
On 11 March 1990 the freely elected Supreme Council proclaimed the restoration of Lithuania's independence, and during the plebiscite on 9 February this year the people overwhelmingly confirmed that Lithuania is, and shall remain, an independent, democratic Republic. We wish to express our sincere appreciation to observers from many countries who came to Lithuania and were able to report on the validity of the elections to the Supreme Council and on the plebiscite on independence.
Less than 10 months ago, on 13 January, peaceful and unarmed Lithuanian civilians defended their liberty and their legitimate Government by gathering in their thousands outside the Parliament building and pledging never to retreat. That night, as the words of Lithuanian folk songs sung around bonfires drowned out the thunder of Soviet tank fire, peaceful resistance triumphed, but not without tragic loss. Before the smoke cleared the next morning and the Soviet attempt to overthrow our democratically elected Government had failed, 13 of Lithuania's bravest men and women had died and hundreds more had been injured in the name of our independence.
Our people's devotion to liberty and their peaceful efforts to defend their freedom have already proved a model to other nations. The disintegration of Soviet Communist power started in the occupied Baltic nations, since they were the first nations ruled by the Soviet Union to dare to protest openly and then to rebel against an oppressive, ruthless and arrogant totalitarian regime. Two months ago the spirit of peaceful but resolute resistance to dictatorship manifested itself in Moscow, as Russians defended their Parliament and the future of democracy. The message was the same: the thirst for freedom will conquer all obstacles.
But freedom is never easy, and it will not be so for us. We are all well aware of the difficulties confronting us. Our national economy is entering an intense period of reconstruction and reorganization after years of central planning and neglect. My Government is committed to providing its people with the security and prosperity only a free market can provide. Yet privatization, price reform, introduction of our own convertible currency, reorientation of industry and the establishment of a sound environment for the conduct of free trade require great patience. As the experience of other Eastern European countries has shown, the transition from a command to a market economy is impossible without the support and active assistance of developed nations. Therefore, Lithuania looks forward to the advice and assistance of the United Nations family of agencies.
As our world grows smaller and our awareness of our collective responsibility for its future increases, our efforts to protect what is truly one country, our planet, must be intensified. Lithuania now endures the terrible consequences of careless development and disregard for the environment. Pollution levels and waste residue are reaching alarming levels in my country. In recent years various pollutants have tainted our dairy and farm products. And not a hundred miles from Lithuania's capital there stands a monument to the utter disregard of previous Governments for human safety - the Ignalina nuclear power station. While the plant supplements energy supplies for a large portion of the Baltic region, safety considerations and waste disposal have not been given the attention they demand. It is my hope that the lessons we are now learning as a result of the tragic consequences of the Chernobyl catastrophe, which also greatly affected my country, will underscore the frailty of our common home and encourage us to seek universal guidelines for environmental protection.
Our country has over the past year been actively engaged in regional discussions on the clean-up of the Baltic Sea. Like many similar efforts taking place in other areas of the world, these multilateral consultations now lay the groundwork for an increase in coordinated efforts by the international community as a whole.
We are hopeful that the world economy and environment issues will improve through constructive dialogue within the framework of the United Nations system. He look forward to the United Nations Conference on Environment and Development, scheduled to be held in Brazil in June next year, aimed at laying the groundwork for international accord and cooperation on these pivotal issues.
Many who have addressed the Assembly before me have pointed to the new and truly wonderful opportunity offered the world community to bring a swift and lasting end to global tensions. In recent years the long-awaited chance for peace has come to regions previously suffering from constant conflict. We hope that from the Middle East to Asia, Central America and, yes, the Baltic States, nations will soon be free from the threat of violence and will be able, many for the first time in their modern history, to address pressing economic, environmental and social concerns. We are for the peaceful, non-violent realization of the self-determination of nations, and in this regard Lithuania, which won its independence through peaceful means, subscribes fully to the provisions of the United Nations Charter calling for the settlement of disputes through dialogue and mutual understanding. Lithuania has no quarrels with any of its neighbours, wanting only to live in peace with all of them.
It is with this end in mind that my Government has called for the removal of all Soviet troops from our soil. Their presence in Lithuania is utterly illegal; it is not based on any treaty or agreement and Lithuania's Government refuses to agree to their continued presence in our country. With the withdrawal of these armed forces not only will Lithuania be free to strengthen the institutions of its new democracy, but the soldiers, so long the instruments of faceless generals miles away, may return to their homes and participate in the historic opportunity to rebuild their nations devastated by 70 years of neglect.
Lithuania is very much concerned about the danger of proliferation of nuclear armaments in the world. We welcome the proposals for a large scale reduction of nuclear arms put forward by the President of the United States and the President of the Soviet Union. However, we are worried about the spread of such armaments to many other countries. The Supreme Council of the Republic of Lithuania has already voted to accede to the Treaty on the Non-Proliferation of Nuclear Weapons. Lithuania does not have any such armaments and refuses to acquire them in the future. Lithuania's Government hopes that the Soviet forces in Lithuania have no nuclear weapons in their possession. Should that not be the case, Lithuania demands their immediate removal from its territory. Furthermore, Lithuania actively supports the establishment of a nuclear-arms-free zone extending from the Nordic countries in the north to the Black Sea in the south.
I should now like to turn to a subject held most dear by the people of Lithuania: human rights. Lithuania has welcomed and will continue to welcome the internationalization of human-rights monitoring. The rights of men, women and children transcend all boundaries. Lithuania is building a multiparty, democratic State which will protect the rights and freedoms of all its citizens. Lithuania's laws protect the cultural rights of all national minorities with the aim of enriching our country's cultural heritage. Lithuania adds its voice the many voices calling for greater international coordination in responding to crises around the globe. As a nation which has sought the understanding, and through this the support, of the international community for its goals, we fully appreciate the need for swift response to prevent the aggravation of conflicts that threaten international peace.
The idea of a new world order, of which so many have spoken, is an idea that gives real hope to nations and peoples tired of old tyrannies and distrustful of old rhetoric. It is the hope of my Government that this order will be based, not as past orders have been, on power politics, but on respect for human rights, dignity and self-determination.
As President Landsbergis told this Assembly only last month, Lithuania wishes to see the old cynicism connected with politics rejected and hopes to see substituted for it a faith in progress based on higher values and on respect for individual human dignity. As Mr. Landsbergis stated:
"if one person can lead a moral life, why cannot moral politics govern the world? If one can speak the truth, why cannot open truth govern politics?" (A/46/py.l, pp. 82-83)
In closing, I should like to express once again our country's joy at the warm welcome we have received from this world body and people everywhere. He eagerly await the opportunity to join in the establishment of a secure future for all our children and look forward to many years of constructive cooperation in the United Nations, on which the hopes of humanity for a peaceful and just world order are based.
